Plaintiff sued to recover damages for breach of contract. The cause was tried by the court, which entered findings and judgment for the defendant Magnan, who alone appeared and answered. The plaintiff appeals upon typewritten transcripts.
The contract was in writing and called for the payment by Magnan to De Willy and Horner of a fixed royalty for the manufacture and sale of a patented coil or transformer in the use of radio apparatus covered by certain patents therefor held by plaintiff. After the execution of the contract a one-fifth interest in the royalty was assigned to Hay, and both Horner and Hay were joined as parties defendant because they refused to join with plaintiff in the action. The defendant Magnan admitted the execution of the contract and specially pleaded that it was procured by fraud on the part of plaintiffs in that he represented to *Page 670 
said defendant that radio coils and transformers could be manufactured effectively and cheaply under said patent; that plaintiff could and would show said defendant how to do so; that said patent was a basic patent and that the circuit used in machines made thereunder worked without regeneration; that all these representations were believed by said defendant and were the inducement for him to execute the contract and that all were untrue. It was further alleged in the answer that plaintiff's promise that he would show this defendant how to manufacture said coils and transformers in accordance with said representations was made without any intention on the part of said plaintiff to perform the same.
The cause was fully tried upon these issues, numerous witnesses were called to prove the allegations in the answer and in the amendment to the answer; the plaintiff did not controvert any of the evidence offered in support of these defenses. The trial court found in accordance with the allegations of the answer and the amended answer, and concluded that the execution of the contract was procured through the fraud of the plaintiff.
[1] This appeal is based solely upon the ground that the evidence is insufficient to support the findings, but the appellant cites so much of the evidence that supports these findings that upon his own statement of the case the question is not even controversial. It would serve no purpose to encumber the records with a repetition of this evidence. It should be sufficient to state that upon our reading of the record we affirmatively find that the evidence is sufficient to support those findings and for that reason the judgment is affirmed.
Sturtevant, J., and Spence, J., concurred. *Page 671